Title: To Benjamin Franklin from Jan Ingenhousz, 26 August 1777
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
Hotel de Montpensier, rue de Richelieu Aug. 26. 1777
I Stay’d a day longer in the Country as I had proposed. I recieved now my lettres from London, and can set out for an excursion, whenever you pleas. As I have some business to perform to day in town, I can’t have the pleasur of seing you. I intend to Come to morrow at three o clock at Dinner in purpose to consult you upon the intended sell of my stock and our excursion. If it Should happen, that you are invited some where tomorrow, I should like to know it by a line sent by the pennypost. In such case I will Come towards six in the afternoon. I am Your most obedient humble servant
J Ingen Housz
Mr Tourton told me to day, that he expects an answer upon his lettre, which inclosed the lettre of Nantes.
 
Addressed: a / Monsieur B. Franklin / chez mr le Roy de chaumont / Passi
Notations: Inganhaus Augt 26. 77 to BF. / Ingenhousz Aug. 26. 1777.
